Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 7/7/22 has been entered. Claims 1-11 are pending examination, claims 12-20 remain withdrawn.
 
Terminal Disclaimer
The terminal disclaimer filed on 7/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11046619 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the silicon compound" at line 18.  There is insufficient antecedent basis for this limitation in the claim.  The claim has previously recited “a silica compound” but nowhere prior in the claim has “a silicon compound” been recited.  Therefore it is indefinite as to if “the silicon compound” is intended to be referencing “a silica compound” or if it is a distinct and separate silicon compound.   For purposes of examination, “the silicon compound” will be interpreted as at least inclusive of either such interpretation. 
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 4, 6-7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazany (US 2016/0280585; hereafter Mazany) in view of Buchanan (US 5,856,015; hereafter Buchanan).
Claim 1: Mazany teaches a method for forming an oxidation protection system on a composite structure (See, for example, abstract), comprising: 
forming a first slurry by combining a first pre-slurry composition (such as first phosphate glass and boron nitride) with a first carrier fluid (first carrier fluid) (see, for example, [0003-4]), 
wherein the first pre-slurry composition comprises a first phosphate glass composition ([0004]);
applying the first slurry to the composite structure (See, for example, abstract, [0004]);
 and heating the composite structure to a temperature sufficient to form a base layer on the composite structure (see, for example, [0038], Fig 2). 
Mazany does not explicitly teach wherein the first pre-slurry composition further comprises a silica compound.  Buchanan teaches a method of forming a phosphate glass based oxidation protection system for carbon containing refractories (See, for example, abstract, col 1 lines 1-8).  Buchanan further teaches wherein the addition of silica compounds, such as silicon, silicon alloy, silica, silicon carbide, silicon nitride, to phosphate glass frits for slurry coatings are known to serve as refractory fillers and further aid in to make alter the viscosity of the coating at higher temperature, enhance structure, and aid coating integrity (See, for example, col 3 lines 38-col 4 line 11, examples).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a silica compound in the first pre-slurry composition as such an additive is commonly used in the art and would predictably enhance the refractive properties, coating integrity and structure, and high temperature viscosity.  
Mazany further teaches forming a second slurry by combining a second pre-slurry composition with a second carrier fluid, wherein the second pre-slurry composition comprises a second phosphate glass composition; applying the second slurry to the composite structure; and heating the composite structure to a temperature sufficient to form a sealing layer on the composite structure (See, for example, [0005], Fig 2). 
Mazany further teaches wherein the oxidation protection system is configured to provide oxidation protection on the composite structure at temperatures at or above 760oC (see, for example, abstract, [0001], Fig 3, [0047-0048], Table 2).
With respect to the limitation “wherein boron trioxide is formed from the boron nitride at temperature at or above 760oC”  Mazany is believed to inherently teach this limitation as boron nitride is explicitly a component of the applied system, and further wherein the composition is subjected to temperatures of explicitly 760oC and 870oC in oxidizing environment (ambient / air)  (See, for example, [0004], [0019], [0047-0048], Fig 3-4, Tables 1-2).  Additionally / alternatively the prior art teaches the same material (boron nitride) and treatment (at / above 760oC in air) as is presently claimed, therefore where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
With respect to the further limitation of “wherein the silicon compound is configured to react with the boron trioxide and form a borosilicate glass in situ”  the “configured to react…and form…” language used therein does not rise to the level of an active step actually requiring the formation of a borosilicate glass, but rather would only require a silicon compound that is capable to react with the boron trioxide and form a borosilicate glass in situ.  Buchanan has taught the silicon compound as silicon, silica, and silicon carbide which are the same as those of applicant taught as such a silicon compound, thus it too would be capable of achieving such a result.  
Alternatively /  Further still (for sake of argument that the claim actively requires borosilicate glass formation in situ) Mazany in view of Buchanan teaches the composition, which by combination, would comprise both the oxide and silica compound is subjected to temperatures of explicitly 760oC and 870oC in oxidizing environment (ambient / air)  (See, for example, [0004], [0019], [0047-0048], Fig 3-4, Tables 1-2), which is the same temperature as applicant has taught whereat the reaction of the same oxide and silica compound to borosilicate glass proceeds.  As the same reactant materials and thermal reaction conditions are taught by the prior art and the applicant, the in situ reaction producing borosilicate glass is inherently met by the teaching of the prior art since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Claims 2-4: Buchanan further teaches wherein silica compound comprises silica and a silicon, silicon alloy, silicon carbide, silicon nitride (see, for example, col 3 lines 38-col 4 line 11). 
Claim 6: see the rejection of claim 1 above, the incorporation of second silica / silica former into the second pre-slurry composition would be for the same reasoning.
Claim 7: Mazany further teaches wherein the first pre-slurry composition of the base layer comprises between about 15 weight percent and about 30 weight percent boron nitride (See, for example, [0003]).
Claim 10: Mazany further teaches applying a pretreating composition (See, for example, abstract), wherein the applying comprises: 
applying a first pretreating composition to an outer surface of the composite structure before the applying the first slurry, wherein the first pretreating composition comprises aluminum oxide and water; heating the pretreating composition (see, for example, [0023]);
and applying a second pretreating composition comprising at least one of a phosphoric acid or an acid phosphate salt, and an aluminum salt on the first pretreating composition (See, for example, [0025]), 
wherein the composite structure is porous and the second pretreating composition penetrates at least a portion of a plurality of pores of the composite structure (See, for example, [0023-0025], [0040], claim 14). 
Claim 11: Mazany further teaches least one of the first phosphate glass composition or the second phosphate glass composition is represented by the formula a(A'.sub.2O).sub.x(P.sub.2O.sub.5).sub.yb(G.sub.fO).sub.y2c(A''O).sub.z: A' is selected from: lithium, sodium, potassium, rubidium, cesium, and mixtures thereof; G.sub.f is selected from: boron, silicon, sulfur, germanium, arsenic, antimony, and mixtures thereof; A'' is selected from: vanadium, aluminum, tin, titanium, chromium, manganese, iron, cobalt, nickel, copper, mercury, zinc, thulium, lead, zirconium, lanthanum, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, actinium, thorium, uranium, yttrium, gallium, magnesium, calcium, strontium, barium, tin, bismuth, cadmium, and mixtures thereof; a is a number in the range from 1 to about 5; b is a number in the range from 0 to about 10; c is a number in the range from 0 to about 30; x is a number in the range from about 0.050 to about 0.500; y.sub.1 is a number in the range from about 0.100 to about 0.950; y.sub.2 is a number in the range from 0 to about 0.20; and z is a number in the range from about 0.01 to about 0.5; (x+y.sub.1+y.sub.2+z)=1; and x<(y.sub.1+y.sub.2) (see, for example, [0003-0004], claims 9-10) 

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Mazany in view of Buchanan as applied to claim 7 above, and further in view of Mazany (US 2014/0227511; hereafter Mazany511) 
Claim 8: Mazany in view of Buchanan teach the method of claim 7 above, wherein Mazany further teaches wherein a pretreatment prior to the first slurry coating can comprise a phosphoric acid / phosphoric acid salt and at least one aluminum salt; further a phosphoric acid and aluminum phosphate; (see, for example, [0005], [0025])).  But it does not explicitly teach wherein the first pre-slurry composition comprises a first acid aluminum phosphate wherein a first molar ratio of aluminum to phosphate is between 1 to 2 and 1 to 3; further between 1 to 2 and 1 to 2.7. Mazany511 similarly  teaches a method of forming a phosphate glass based oxidation protection system for carbon containing composites (See, for example, abstract, [0001-0002]).  Mazany511 additionally teaches wherein as a predictably alternative to separately applying a metal phosphate, further an aluminum phosphate, further still monoaluminum phosphate, pretreatment solution to the substrate followed by a first phosphate glass slurry coating, the phosphate glass slurry coating composition can be combined with the metal phosphate and similarly enhance formation of a penetrating undercoating (See, for example, [0048-49]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated monoaluminum phosphate (MALP) into the first pre-slurry composition as such an incorporation would predictably enhance formation of a penetrating protective undercoating,   MALP (Al(H2PO4)3) possesses a  molar ratio of aluminum to phosphate of 1 to 3.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mazany in view of Buchanan as applied to claim 7 above, and further in view of Mazany511 and Chandler et al (US 4,617,232; hereafter Chandler).
Claims 8-9: Mazany in view of Buchanan teach the method of claim 7 above, wherein Mazany further teaches wherein a pretreatment prior to the first slurry coating can comprise a phosphoric acid / phosphoric acid salt and at least one aluminum salt; further a phosphoric acid and aluminum phosphate; (see, for example, [0005], [0025])).  But it does not explicitly teach wherein the first pre-slurry composition comprises a first acid aluminum phosphate wherein a first molar ratio of aluminum to phosphate is between 1 to 2 and 1 to 3; further between 1 to 2 and 1 to 2.7.  Mazany511 similarly  teaches a method of forming a phosphate glass based oxidation protection system for carbon containing composites (See, for example, abstract, [0001-0002]).  Mazany511 additionally teaches wherein as a predictably alternative to separately applying a metal phosphate, further an aluminum phosphate, further still monoaluminum phosphate, pretreatment solution to the substrate followed by a first phosphate glass slurry coating, the phosphate glass slurry coating composition can be combined with the metal phosphate and similarly enhance formation of a penetrating undercoating (See, for example, [0048-49]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a first acid aluminum phosphate into the first pre-slurry composition as such an incorporation would predictably enhance formation of a penetrating protective undercoating,  Chandler teaches a method of forming a phosphate glass based thermal / oxidation protection system for carbon containing materials (See, for example, abstract, col 1 lines 1-20).  Chandler further teaches that the molar ratio of aluminum phosphates is known to be an important variable when tailoring oxidation resistance and thus should be prepared acidically between 0.8: and 0.2:1 Al: P to avoid actually enhancing a catalytic oxidation effect.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a first molar ratio of aluminum to phosphate of 1:1.25 to 1:5 as such a range would predictably avoid enhancing catalytic oxidation effects.  Although such a range is not explicitly between 1 to 2 and 1 to 3; further between 1 to 2 and 1 to 2.7, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a ratio within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Response to Arguments
Applicant’s 7/7/22 Terminal Disclaimer over US 11,046,619 has been fully considered and is persuasive with respect to the previously applied obviousness type double patenting rejection of claims 1-11, therefore these rejections have been withdrawn. 
Applicant's remaining arguments filed 7/7/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Buchanan has explicitly taught the motivation for the combination in that it teaches wherein the addition of silica compounds, to phosphate glass frits for slurry coatings are known to serve as refractory fillers and further aid in controlling the viscosity of the coating at higher temperature, enhance structure, and aid coating integrity (See, for example, col 3 lines 38-col 4 line 11, examples).  Any or all of such benefits would be applicable and desirable for the composition / oxidative protective system of Mazany, thus the combination is apt and sufficiently motivated.
In response to applicant's argument that the oxidation protection system of Buchanan could not reasonably be combined with Mazany as the system of Buchanan possesses a softening point below 600oC, thus would not possess a reasonable expectation for success; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As described in the rejection and response to arguments above, it is the addition of silicon additive into the oxidation protective system of Mazany to which Buchanan has been relied upon, not the silica additive and the entire protective formulation of Buchanan.  The primary reference Mazany already teaches an oxidative protective formulation thus there would be no reason to bodily incorporate the entire system of Buchanan.  Buchanan has only been relied upon for teaching that silicon compounds are well known to serve as refractory fillers and additives for controlling high temperature viscosity, enhancing structure, and aiding coating integrity in phosphate glass based oxidation protection systems for carbon containing refractories.  As such, when considering the teachings as a whole, incorporating the silicon component into the phosphate glass based oxidation protection system of Mazany would predictably enhance controlling high temperature viscosity, enhancing structure, and aiding coating integrity; thus the examiner maintains the combination, and the rejection are apt. 
Applicant argues that as “there is no motivation to combine the teachings of Buchanan and Mazany…nor would there be a reasonable expectation of success in such a combination.  Therefore, boron trioxide and borosilicate formed in situ would no be necessarily present nor the natural result of a combination.”  As the motivation and reasonable expectation have been addressed above and are in fact present in the prior art this argument would be moot and the resulting conditions would thus naturally result.  
In response to applicant's argument that the prior art do not explicitly teach the combination of boron nitride and silicon compound form borosilicate glass in situ , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  With respect to the amended limitation of “wherein the silicon compound is configured to react with the boron trioxide and form a borosilicate glass in situ”  the “configured to react…and form…” the language used therein does not rise to the level of an active step actually requiring the formation of a borosilicate glass, but rather would only require a silicon compound that is capable to react with the boron trioxide and form a borosilicate glass in situ.  Buchanan has taught the silicon compound as silicon, silica, and silicon carbide which are the same as those of applicant taught as such a silicon compound, thus it too would be capable of achieving such a result.  
Alternatively /  Further still (for sake of argument that the claim actively requires borosilicate glass formation in situ) Mazany in view of Buchanan teaches the composition, which by combination, would comprise both the oxide and silica compound which further is subjected to temperatures of explicitly 760oC and 870oC in oxidizing environment (ambient / air), which is the same temperature as applicant has taught whereat the reaction of the same oxide and silica compound to borosilicate glass proceeds.  As the same reactant materials and thermal reaction conditions are taught by the prior art and the applicant, the in situ reaction producing borosilicate glass is inherently met by the teaching of the prior art since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant’s composition are devoid of borosilicate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally Applicant’s arguments to this point appear based again on the entire coating composition of Buchanan, which as described in the response to arguments above has not been relied upon for the rejection.  The examiner maintains that the oxidation protective coating composition of Mazany is relied upon with the silicon compound additive of Buchanan.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712